     Case: 1:18-cv-08320 Document #: 12 Filed: 02/27/19 Page 1 of 1 PageID #:30

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Holt Healthcare Management Services, Inc.
                                                Plaintiff,
v.                                                             Case No.: 1:18−cv−08320
                                                               Honorable Ruben Castillo
MedicalComplianceCertification.com, et al.
                                                Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, February 27, 2019:


        MINUTE entry before the Honorable Ruben Castillo:Status hearing held on
2/27/2019. Counsel for plaintiff appeared. The Court hereby enters a default against
defendant MedicalComplianceCertification.com, for failure to timely appear, answer or
otherwise plead to plaintiff's complaint. The Court will retain jurisdiction to enter a
default judgment in a sum certain. Plaintiff is granted leave to proceed with discovery to
quantify the default judgment. The parties are requested to exhaust all settlement
possibilities for this lawsuit.(rao, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
